Citation Nr: 0532844	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
subsequently perfected an appeal with regard to the listed 
issue.  

A hearing before the undersigned sitting at the RO was held 
in March 2004. A transcript of that hearing is associated 
with the claims folder. 

In August 2004, the Board remanded the issue listed on the 
title page to the RO for further action.  After accomplishing 
the requested action to the extent possible, the RO continued 
the denial of the claim (as reflected in the February 2005 
supplemental SOC (SSOC)) and returned it to the Board for 
further appellate consideration.


FINDING OF FACT

1.  The evidence of record does not more nearly approximate 
severe limitation of motion of the lumbar spine or muscle 
spasms on extreme forward bending, loss of lateral spine 
motion in the standing position unilaterally.

2.  The evidence of record dated on and after September 26, 
2003, does not more nearly approximate forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2003); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5235 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that the notification and development action 
needed to render a fair decision on the claim for entitlement 
to a rating in excess of 20 percent for the service-connected 
low back strain have been accomplished.

Through a February 2002 and an October 2004 notice letter, as 
well as a June 2003 statement of the case (SOC) and a 
February 2005 supplemental statement of the case (SSOC), the 
RO notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2002 and an October 
2004 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claim, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the February 2002 notice 
letter does not specifically list the increased rating issue 
for the low back strain.  Nevertheless, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the February 2003 rating action granting denying a 
rating in excess of 20 percent for low back strain.  The 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the veteran.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, with respect to the 
matters herein decided, any delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that each claim was fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the October 2004 notice letter, the June 
2003 SOC, as well as the February 2005 SSOC notified the 
veteran what was needed to substantiate his claim and also 
identified the evidence that had been considered with respect 
to the claim.  Furthermore, in the October 2004 notice 
letter, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim.  After the notice 
letter and SSOC the veteran was afforded an opportunity to 
respond.  The veteran has not identified any medical 
treatment providers from whom he wanted the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA and 
private treatment records.  The veteran has been afforded a 
number of VA examinations in connection with his claim; the 
reports of which are associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim on 
appeal that need to be obtained.

The Board notes that, during the March 2004 hearing before 
the undersigned, the veteran reported that he had been to a 
VA doctor in Topeka a few times after the November 2002 VA 
orthopedic examination of his lumbar spine.  The veteran 
reported that he was treated and prescribed medication for a 
sleep disorder.  The veteran did not explain the relevance of 
these records with respect to his low back strain.  
Subsequent to the Board's August 2004 Remand, the veteran did 
not identify these VA treatment records.  In light of the 
procedural development described above, the Board finds that 
the veteran has not shown the relevance of the VA treatment 
records for a sleep disorder and his low back strain, which 
is on appeal.  Therefore, the Board will address the issue 
that is listed on the title page of this action.

The Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's adjudication of the claim is harmless. See ATD 
Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim herein decided.  

II.  Increased Rating 

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  

The veteran's service-connected low back strain is rated, in 
part, based on limitation of motion.  In such cases, the 
Board must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

There are similar considerations with respect to arthritis.  
With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

By regulatory amendment effective September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluation diseases and injuries of the spine.  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  

The Board notes that the RO addressed the previous and 
amended rating criteria in the February 2005 supplemental 
statement of the case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. §  4.14 (2005).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

III.  Lumbosacral spine

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  With muscle spasm 
on extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board finds that a rating in excess of 20 percent is not 
warranted under the old regulations.  The evidence prior to 
September 26, 2003, does not more nearly approximate the 
criteria for the next highest rating under Diagnostic Code 
5295 or 5292.  According to a November 2002, VA examination 
report of the low back, the lumbar spine had forward flexion 
to 45 degrees with no pain; backward extension to 15 degrees 
with no pain; left lateral flexion to 28 degrees; right 
lateral flexion to 28 degrees; rotation to the left to 35 
degrees; and rotation to the right to 45 degrees.  The 
veteran did not complain of pain on forward flexion and right 
lateral flexion.  The neurologic examination revealed normal 
muscle bulk and tone.  An X-ray study of the lumbosacral 
spine revealed some minimal marginal osteophyte formation.  
There were five non-rib-bearing lumbar vertebrae.  There was 
no evidence of fracture or bony destruction.  The visualized 
paraspinal soft tissues were unremarkable.  An MRI study 
revealed mild degenerative disk material from L3 to S1.  
Borderline disk protrusion was described at L4-5.  No spinal 
canal stenosis was observed.  The neural vertebral foramina 
were patent.  The impression was mild degree degenerative 
changes; with no spinal canal stenosis was seen.  There was 
no definite evidence of disk herniation.  There was minimal 
disk protrusion at L4-5.  Neural vertebral foramina were 
patent.  The diagnosis was degenerative osteoarthritis and 
disk disease of the lumbar spine.

This evidence does not more nearly approximate severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  It also does not more nearly 
approximate severe limitation of motion of the lumbar spine.

Therefore, the preponderance of the evidence is against a 
rating in excess of 20 percent pursuant to the old 
regulations.

The Board further finds that a rating in excess of 20 percent 
rating is not warranted pursuant to the amended regulations 
effective September 26, 2003.

According to a December 2004, VA fee-basis examination report 
of the low back, with a February 2005 addendum, the lumbar 
spine had forward flexion to 40 degrees.  The veteran's main 
discomfort was through the lower half of this range of 
motion.  The examiner added that the veteran continued to 
have lower back aching type of pain, especially aggravated 
with increase in physical activities.  The examiner noted 
that there were no clear signs of a disc protrusion or a 
nerve root compression problem.  The veteran did have 
numbness in one thigh, which the examiner felt was a sensory 
nerve problem diagnosed as a meralgia paresthetica.  The 
examiner specifically noted that this was no due to a disc 
problem. The X-ray studies showed minimal degenerative 
changes in the lumbar spine that were not specifically 
related to the service-connected diagnosis of lumbar strain.  

The Board finds that the limitation of motion reflected in 
the evidence dated from September 26, 2003, does not more 
nearly approximate severe limitation of motion of the lumbar 
spine. 

The Board finds that the foregoing evidence weighs against 
the veteran's claim and there is no competent evidence of 
record contravening these limitation of motion findings. The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The subsequent medical evidence of record continues to 
reflect findings of no more than moderate limitation of 
motion.  

A rating in excess of 20 percent is not warranted under the 
revised regulations.  As noted, there is no medical evidence 
for the period from the effective date of the revised 
regulations that more nearly approximates the criteria for a 
rating in excess of 20 percent.  Accordingly, the disability 
does not warrant more than the assigned evaluation of 20 
percent.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for low back strain prior to and since January 15, 
1997. See also DeLuca, 8 Vet. App. 202.  Nevertheless, the 
pain and functional impairment described above does not 
warrant the assignment of a rating in excess of 20 percent.  

Furthermore, the preponderance of the evidence is against a 
finding of intervertebral disc syndrome of the lumbar spine 
that is medically related to the veteran's service-connected 
lumbar strain, therefore an evaluation for this disorder is 
not warranted.

IV.  Conclusion

The Board has considered the statements submitted by the 
veteran and his representative as well as the testimony 
before the undersigned, regarding the severity of the low 
back strain.  Mere contentions of the veteran, no matter how 
well meaning, without supporting medical evidence that would 
etiologically relate the condition with conditions documented 
while in service, or service in general, is not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Simply stated, the 
appellant does not have the medical expertise to diagnose a 
claimed disorder and medically determine its severity.   

The Board has also considered whether these issues should be 
referred to the director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the veteran's lumbar spine strain are not 
in excess of those contemplated by the schedular criteria.  

In sum, there is no indication in the record that the average 
industrial impairment from the low back strain would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has concluded that referral of this 
issue for extra-schedular consideration is not warranted.


ORDER

A rating in excess of 20 percent for a low back strain is 
denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


